FILED: NEW YORK COUNTY CLERK 08/21/2019 04:00 PM         INDEX NO. 157289/2018
NYSCEF DOC. NO. 71                                 RECEIVED NYSCEF: 08/21/2019




                                1 of 5
FILED: NEW YORK COUNTY CLERK 08/21/2019 04:00 PM         INDEX NO. 157289/2018
NYSCEF DOC. NO. 71                                 RECEIVED NYSCEF: 08/21/2019




                                2 of 5
FILED: NEW YORK COUNTY CLERK 08/21/2019 04:00 PM         INDEX NO. 157289/2018
NYSCEF DOC. NO. 71                                 RECEIVED NYSCEF: 08/21/2019




                                3 of 5
FILED: NEW YORK COUNTY CLERK 08/21/2019 04:00 PM         INDEX NO. 157289/2018
NYSCEF DOC. NO. 71                                 RECEIVED NYSCEF: 08/21/2019




                                4 of 5
FILED: NEW YORK COUNTY CLERK 08/21/2019 04:00 PM         INDEX NO. 157289/2018
NYSCEF DOC. NO. 71                                 RECEIVED NYSCEF: 08/21/2019




                                5 of 5
